Citation Nr: 0430872	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder, for the purpose of accrued benefits.  

2.  Entitlement to dependency and indemnity compensation 
benefits.  

3.  Entitlement to reimbursement of burial expenses.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran's only period of active duty service was active 
duty for training from September 1959 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran died in January 2000; at the time of his 
death, he was not service-connected for any disability but he 
did have a claim pending as to whether new and material 
evidence had been submitted to reopen a previously denied 
final claim for service connection for a left knee disorder, 
claimed as due to a left leg injury he maintained he 
sustained while on active duty for training.  

2.  The appellant filed an informal claim for accrued 
benefits in March 2000 and, in April 2000, she filed a formal 
claim for dependency and indemnity compensation (DIC) 
benefits, death pension, accrued benefits, and for 
reimbursement of burial expenses.  

3.  At the time of his death, the veteran claimed to have 
been married at least four times; no final divorce decrees 
are of record; the appellant is the veteran's second wife.



CONCLUSIONS OF LAW

1.  The appellant's claim for accrued benefits lacks 
entitlement under the law.  38 U.S.C.A. §§ 5101, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).  

2.  The appellant's claim for DIC benefits, to include death 
pension, lacks entitlement under the law.  38 U.S.C.A. 
§§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.3, 3.5(a) (2004).  

3.  The appellant's claim for reimbursement for burial 
expenses lacks entitlement under the law.  38 U.S.C.A. § 2302 
(West 2002); 38 C.F.R. § 3.1601(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, the VCAA is 
not applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

Factual Background

The veteran served as a member of the Army National Guard 
from June 1959 until he was released from such service and 
placed in Inactive Ready Reserve in July 1960 due to non-
drill attendance.  His only period of active service was 
active duty for training, which was from September 1959 until 
March 1960.  He was released from the Army Reserve in June 
1965, having his completed his service obligation, but not 
having served either in a drilling unit or having served on 
any other period of active duty service.  

The appellant, asserting that she is the surviving spouse of 
the veteran, filed an informal claim for accrued benefits in 
March 2000 and, in April 2000, she filed a formal claim for 
dependency and indemnity compensation, death pension, accrued 
benefits, and for burial expenses.  In support of her claims, 
she submitted a certified copy of the veteran's death 
certificate.  

The veteran's death certificate shows that he died on January 
8, 2000, at 59 years of age, of hypertensive cardiopathy.  
The death certificate lists the appellant as the married 
spouse of the veteran and she signed the death certificate as 
the informant who provided the historical data contained on 
the death certificate.  

The appellant also submitted a certified copy of her marriage 
certificate.  The certificate shows that she and the veteran 
were married in Rio Piedras, Puerto Rico, on July 23, 1975.  

Pursuant to the appellant's claim for reimbursement of burial 
expenses, she submitted a photocopy of a receipt for the last 
bill paid to the funeral director for the veteran's burial 
expenses.  The receipt, dated in April 2000, shows that the 
person who paid the bill was not the appellant.  

The evidence of record shows that the veteran had submitted a 
statement of income-net worth and employment in July 1998, in 
support of his VA claim for nonservice-connected disability 
pension.  The information contained in the statement notes 
that he was living in New York, New York, at the time.  The 
application further contains information supplied by him that 
he and Eva were married in 1967 and divorced in San Juan, 
Puerto Rico, in 1969; he and the appellant were married in 
Hato Rey in 1975 and divorced in San Juan, Puerto Rico, in 
1984; he and Wanda were married in Hato Rey in 1984 and 
divorced in New York City in 1986; and that he was currently 
married to Ofelia.  In support of his statement, he had 
submitted a true copy of an original marriage certificate 
showing that he and Ofelia were married in New York, New 
York, on January 5, 1990.  

Review of the entire record shows that there is no 
documentation of a divorce between the veteran and Ofelia, 
nor is there a death certificate showing that Ofelia has 
died.  Likewise, there is no legal documentation of any 
divorce actions on the part of the veteran and Eva, the 
appellant, or Wanda.  Likewise, there is no legal 
documentation indicating the death of Eva or Wanda.  

Analysis

To be recognized as the veteran's surviving spouse for the 
purpose of being awarded accrued benefits and establishing 
entitlement to VA death benefits, the appellant must, among 
other requirements, have been married to the veteran at the 
time of the veteran's death.  The term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death and who has not remarried or 
has not since the death of the veteran lived with another 
person and held him or herself out openly to the public to be 
the spouse of such other person.  See 38 U.S.C.A. § 101(3).  
"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  See 38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).  

In the absence of conflicting information, proof of marriage, 
together with the appellant's certified statement concerning 
the date, place, and circumstances of dissolution of any 
prior marriage may be accepted as establishing a valid 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, could warrant acceptance of 
the marriage as valid.  Where necessary for a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, of a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.  
See 38 C.F.R. § 3.205(b).  

In the case at hand, the veteran died in January 2000 and, at 
the time of his death, he had a claim pending as to whether 
new and material evidence had been submitted to reopen a 
claim for a left knee disorder, claimed as due to an alleged 
left leg injury incurred during his active duty for training.  
In March 2000, the appellant, submitted an informal claim, 
and in April 2000, a formal claim, for accrued benefits.  In 
support of her claims, she submitted a certified copy of her 
and the veteran's July 1975 marriage certificate and a 
certified copy of the veteran's death certificate, in which 
she claimed the veteran was married to her.  However, the 
evidence of record shows that the veteran claimed, and 
submitted for the record, a certified true copy of a marriage 
certificate showing he was married to Ofelia in 1990.  There 
is no documentation of record that his marriage to Ofelia was 
dissolved or that he had remarried the appellant.  

Under the circumstances, the record does not show that the 
appellant is the surviving spouse of the veteran.  The most 
recent marriage certificate of record shows that the veteran 
was married to Ofelia in January 1990 and there is no 
documentation that either Ofelia and the veteran were 
divorced at the time of his death or that Ofelia had 
predeceased the veteran.  In fact, the record shows that the 
veteran claimed that he had had another marriage subsequent 
to that of his and the appellant's marriage and prior to his 
marriage to Ofelia.  

I.  Accrued Benefits

Periodic monetary benefits authorized under laws administered 
by the VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death (emphasis added), 
and due to the payee but unpaid for a period not to exceed 
two years prior to the last date of entitlement will, upon 
the death of the payee, be paid, in the following order, to 
(1) the payee's spouse, children, or dependent parent(s); (2) 
upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children; (3) upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation; and (4) in all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296 (Fed. Cir. 
Feb. 11, 1998).  

As noted above, there are criteria that must be met before an 
individual obtains standing to be able to file a claim for 
accrued benefits.  One criterion is that the appellant be the 
surviving spouse of the veteran.  In the case at hand, there 
is superceding and compelling evidence showing that the 
appellant was not the veteran's surviving spouse at the time 
of his death.  Hence, she has no legal standing to file a 
claim for accrued benefits and the appeal on this issue is 
terminated because of the absence of legal merit and the lack 
of legal entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

II.  DIC Benefits

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a); see also 
38 U.S.C.A. Chapter 11.  

Death pension is a benefit payable by VA to a veteran's 
surviving spouse because of the veteran's nonservice-
connected death, provided the surviving spouse meets the net 
worth requirements and has an annual income not in excess of 
the applicable maximum annual pension rate for their 
particular circumstances.  See 38 U.S.C.A. §§ 101; 38 C.F.R. 
§ 3.3.  

As noted earlier, there is compelling evidence of record 
showing that the appellant was not the veteran's surviving 
spouse at the time of his death.  Hence, she has no legal 
standing to file a claim for DIC compensation, to include 
entitlement to death pension, and the appeal on that issue is 
terminated because of the absence of legal merit and the lack 
of legal entitlement under the law.  See Sabonis, 6 Vet. App. 
at 430.  

III.  Burial Benefits

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount as designated by law 
and regulation may be paid toward the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  If a veteran's death is not service-
connected, an amount not to exceed the amount specified by 
law and regulation may be paid toward the veteran's funeral 
and burial expenses including the cost of transporting the 
body to the place of burial, provided that, at the time of 
death, the veteran was in receipt of pension or compensation.  
See 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600.  

Claims for burial allowance or for the plot or for the 
interment allowance, may be executed by:  (1) the funeral 
director, if the entire bill or any balance is unpaid, or (2) 
the individual whose personal funds were used to pay burial, 
funeral, and transportation expenses, or (3) the executor or 
administrator of the estate of the veteran.  See 38 U.S.C.A. 
§ 2302; 38 C.F.R. § 3.1601(a).  

In the case at hand, the appellant submitted a photocopy of a 
receipt showing the payment to a funeral director for 
expenses involving the veteran's burial.  However, the 
receipt clearly indicates that the person who had paid the 
expenses was not the appellant.  In order for the 
reimbursement for burial expenses or for the plot or for the 
interment allowance the person claiming the reimbursement 
must also have been the individual who actually paid the 
burial, funeral, and/or transportation expenses or whose 
personal funds were used to defray the most of the plot or 
interment expenses.  Since the appellant is not a funeral 
director or executor or administrator of the veteran's 
estate, and since the evidence shows that someone other than 
the appellant paid the expenses at issue, the appeal on that 
issue is denied.  

ORDER

The claim for accrued benefits is dismissed.  

The claim for DIC compensation is dismissed.  

Entitlement to reimbursement of burial expenses is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



